Opinion by
Mr. Justice Fell,
The questions raised by this appeal have all been definitively-settled by the decisions of this court adversely to the appellant’s contention. Where an attachment under the act of 1869 has been dissolved the case goes on as under an ordinary summons if there has been service on the defendant: Sharpless v. Ziegler, 92 Pa. 467; Biddle v. Black, 99 Pa. 380. Where the attachment is not dissolved the plaintiff of course retains his lien. Where the court on motion refuses to dissolve the attachment the question whether there was ground for issuing-it is settled, and cannot be reviewed by a jury either on the-trial of the issue to determine whether a debt is due or in a. separate proceeding: Walls v. Campbell, 125 Pa. 346. In this-case, the court having refused to dissolve the attachment, and judgment for the debt having been entered against the defendant, he had no right to an issue to test the validity of the attachment, and his rule was properly discharged.
The constitutionality of the act was expressly upheld in White v. Thielens, 106 Pa. 173, and this decision was reaffirmed in the recent case of Page v. The Williamsport Suspender Co., 191 Pa. 511, in which the supplemental act of July 9,1897 was-held to be constitutional.
The order of the court is affirmed.